Exhibit 99.1 NEWS BULLETIN AAON, Inc. 2425 South Yukon Ave. • Tulsa, OK 74107-2728 • Ph: (918) 583-2266•Fax:(918) 583-6094 • •http://www.aaon.com• FOR IMMEDIATE RELEASE August 8, 2012 For Further Information: Jerry R. Levine • Phone: (914) 244-0292 • Fax: (914) 244-0295 Email: jrladvisor@yahoo.com AAON REPORTS RECORD SALES AND EARNINGS Tulsa, OK, August 8, 2012 – AAON, Inc. (NASDAQ-AAON), today announced its operating results for the second quarter and six-month period ended June 30, 2012. Sales and earnings during the second quarter were record highs for any quarter in the Company’s 24-year history. Revenues in the quarter were $83.3 million, up 21% from $69.1 million in 2011. Net income was $9.3 million, up 142% from $3.8 million in the same period a year ago. Net sales for the first six months of 2012 were also a record for any six-month period, $148.3 million, up 15% compared to $129.0 in 2011. Earnings for the six months ended June 30, 2012, were $13.9 million, up 85% compared to $7.5 million in 2011. Earnings per diluted share in the second quarter of 2012 were $0.38, up 153% from $0.15 for the same period a year ago, based upon 24.7 million and 24.9 million diluted shares outstanding for the three months ended June 30, 2012, compared to June 30, 2011, respectively. Earnings per diluted share were $0.56, up 87% from $0.30, based upon 24.8 million and 24.9 million diluted shares outstanding for the six months ended June 30, 2012, compared to June 30, 2011, respectively. Norman H. Asbjornson, President and CEO, stated, “The increases in revenues primarily reflect gains in market share, while the much greater increases in earnings for the second quarter and first half of 2012, were attributable to significantly improved productivity due to our new sheet metal fabrication equipment and revamped production lines, which resulted in improvements of gross margins from 17.0% to 25.3% in the second quarters of 2011 and 2012, respectively, and 18.1% to 23.3% for the six-month periods ended June 30, 2011 and 2012. Our backlog at June 30, 2012, was $62.2 million compared to $59.7 million at the same time a year ago.” Mr. Asbjornson said that, “We are pleased with the results of the first half of 2012, which were aided by extremely strong order input. However, there are a number of uncertainties, particularly as to the level of future order input, which make it difficult to forecast the business climate AAON will encounter during the second half of the year.” The Company will host a conference call today at 4:15 P.M. EST to discuss the second quarter results. To participate, call 1-877-737-1669 (Code: VA34474). AAON, Inc. is a manufacturer of air-conditioning and heating equipment consisting of rooftop units, chillers, air-handling units, condensing units, heat recovery units, commercial self-contained units and coils. Its products serve the new construction and replacement markets. The Company has successfully gained market share through its “semi-custom” product lines, which offer the customer value, quality, function, serviceability and efficiency. Certain statements in this news release may be “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933.Statements regarding future prospects and developments are based upon current expectations and involve certain risks and uncertainties that could cause actual results and developments to differ materially from the forward-looking statements. 1 AAON, Inc., and Subsidiaries Consolidated Statements of Income (Unaudited)(In thousands, except per share data) Three Months Ended Six Month Ended June 30, June 30, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses (Gain) loss on disposal of assets 10 ) ) (8 ) Income from operations Interest expense ) Interest income 2 31 15 65 Other income (expense), net ) ) (3
